This is an appeal by both the protestant and the protestee from a judgment of the Court of Tax Review sustaining the protest of the plaintiff in error as to some of the items protested and denying its protest as to some of the items protested. The items protested were for the fiscal year commencing July 1, 1931. Hereinafter *Page 241 
the parties will be referred to as protestant and protestee.
The protestant contends that there was error in denying its protest as to an item of $50,000 which was appropriated for additions and betterments to the Dunbar school building, a part of the separate school property under the control of the Oklahoma City independent school district, and that there was error in denying its protest as to an item of $300,000 appropriated for a site and building for a high school for the Oklahoma City independent school district for separate school purposes.
The protestee contends that the original ground of protest as to these two items was abandoned and that the grounds of protest now relied on by the protestant were included in an amended protest, and that for that reason the protest was properly denied. Such an amendment was authorized in the decision of this court in Protest of Chicago, R.I.  P. Ry. Co., 151 Okla. 129, 2 P.2d 935, and under the rule therein stated the amendment in this case is sustained. The issue in this case as to these items is involved in the case of Protest of Downing, cause numbered 24181, this day adopted (164 Okla. 181. 23 P. [2d] 173), and the determination of those issues in that case is controlling herein.
The protestant contends that there was error in denying its protest as to an item involving the Oklahoma City independent school district sinking fund. It contends that there was a surplus balance in that fund in excess of that found by the Court of Tax Review, and it says that the facts are not disputed. The facts are disputed, and the issue involves a question of fact. We do not find that the judgment of the Court of Tax Review on the question of fact is against the clear weight of the evidence. That judgment is affirmed. Protest of St. Louis-S. F. Ry. Co., 151 Okla. 126, 2 P.2d 944.
The protestee contends that there was error in sustaining the protest as to an item of $2,000 for salaries of sheriff's emergency deputies, as authorized by the provisions of chapter 330, S. L. 1929 [O. S. 1931, secs. 8197-8199]. The Court of Tax Review held that act to be special and void. The protestant concedes that under the rule stated in J.O. Crawford, Co. Treas., v. Cragin Smith, 162 Okla. 165, 19 P.2d 964, that judgment is erroneous. We so find and hold. The judgment of the Court of Tax Review as to that item is reversed.
The protestee contends that there was error in sustaining the protest as to an item of $7,100 for salaries of county commissioners. The issues involved are determined in Protest of Downing, supra.
The protestee contends that there was error in sustaining the protest as to an item of $800 for mileage of the county commissioners in attending the regular meetings of the board of county commissioners. We think that the issue is one of fact, and in view of the fact that an appropriation of $800 was made for the purpose of paying mileage at the rate of five cents per mile for attending meetings of the board of county commissioners, an amount sufficient to pay the mileage for 16,000 miles, we cannot say that the judgment of the Court of Tax Review is against the clear weight of the evidence. For that reason it is affirmed.
The protestee contends that there Was error in sustaining the protest as to an item of $500 for compensation of county commissioners in overseeing the poor, an item of $180 for per diem of the county commissioners in overseeing roads and bridges, and an item of $1,800 for mileage of the county commissioners in overseeing roads and bridges. The issue as to those three items is involved and determined in Protest of Downing, supra.
The protestee contends that there was error in sustaining the protest as to an item of $6,300 for salaries of probation officers and probation clerk of the county judge. The protestant admits that, under the rule of law announced in J. O. Crawford, Co. Treas., v. Cragin Smith, supra, this judgment is erroneous. We so find and hold. The judgment of the Court of Tax Review on this item is reversed.
The protestee contends that there was error in sustaining the protest as to an item of $26,200 for salaries of highway patrolmen, an item of $7,300 for car expense of the same, and an item of $400 for office expense of the same. It bases its contention on the provisions of section 10319, O. S. 1931, and the decision of this court in Martin et al. v. Follis,133 Okla. 162, 271 P. 672. We find nothing in either the statute or the decision cited which authorizes an appropriation for such purpose. We find no error in the judgment of the Court of Tax Review sustaining the protest as to those items. That judgment is affirmed.
The protestee appealed from the judgment as to an item of $2,000 for expenses *Page 242 
of the county superintendent of health, an item of $5,000 for radio equipment, and an item of $1,600 for the salary of a radio superintendent. In its brief it says that it stipulated in another cause that those items should not be appealed. The judgment of the Court of Tax Review with reference thereto is affirmed.
The protestee appealed from the judgment as to an item of $600 for the salary of the treasurer of the Oklahoma City independent school district. It now admits that that Judgment is correct. We so find and hold. The judgment of the Court of Tax Review as to that item is affirmed.
The protestee contends that there was error in the judgment as to the items for salary of supervisor attending a meeting of the National Educational Association, salary of principal attending a meeting of the National Educational Association, salaries of medical directors, nurse service, medical supplies, salary of dentist, dental supplies, and for car services for the Oklahoma City independent school district. It is not necessary that we engage in an academic discussion as to those items. Suffice it to say that there must be a distinct legislative authority for every tax levy. In re Indian Territory Illuminating Oil Co., 43 Okla. 307, 142 P. 997; Board of Com'rs v. Ryan, Co. Treas., 107 Okla. 278, 232 P. 834; Board of Com'rs v. State Board, 155 Okla. 183, 8 P.2d 732; El Reno Wholesale Groc. Co. v. Taylor, 87 Okla. 140, 209 P. 749; Protest of First Nat. Bank of Guthrie, 136 Okla. 141,276 P. 766; Prince, Co. Treas., v. St. L.-S. F. Ry. Co.,110 Okla. 141, 237 P. 106, and In re Shirley, 122 Okla. 109, 251 P. 736. The argument of the protestee, if presented to the Legislature, might result in legislative authority for such expenditures. Our attention is called to no authority for the making of a tax levy for the purposes stated, and we know of none.
The protestee contends that there was error in sustaining the protest as to an item for salaries of school supervisors and salaries of school principals. Under the provisions of section 6875, O. S. 1931, the board of education of an independent school district is authorized to elect a superintendent and teachers. While there is no specific authority for the election of supervisors and principals, there is nothing in the statute which prevents an independent school district of assigning to certain of its teachers the title of principal or supervisor, and the appropriation for salaries of teachers ought not to be defeated because the teachers are classified and some of them are called principals and some of them are called supervisors. There is nothing in the record to show that the duties of the principals and supervisors are any other than the duties that may properly be assigned by the board of education to teachers. The judgment of the Court of Tax Review as to those items is erroneous, and that judgment is reversed. However, in reversing this judgment, we do so after having heretofore held herein that there is no authority of law to make an appropriation for salaries of teachers while they are attending national conventions or associations.
The cause is remanded to the Court of Tax Review, with directions to enter judgment in conformity herewith.
It is further ordered that the time for filing a petition for rehearing herein is limited to ten days from this date.
RILEY, C. J., CULLISON, V. C. J., and SWINDALL, McNEILL, and OSBORN, JJ., concur. BUSBY, J., concurs in part and dissents in part. BAYLESS and WELCH, JJ., absent.